 



Exhibit 10.1
THE PROGRESSIVE CORPORATION EXECUTIVE
DEFERRED COMPENSATION PLAN
( 2008 Amendment and Restatement)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE NO.
ARTICLE 1
       
DEFINITIONS
       
1.1 “Affiliated Company”
    1  
1.2 “ Account” or “ Deferral Account”
    1  
1.3 “Award”
    1  
1.4 “Beneficiary”
    1  
1.5 “Change in Control”
    2  
1.6 “Code”
    2  
1.7 “Committee”
    2  
1.8 “Company”
    2  
1.9 “Company Stock Fund”
    2  
1.10 “Deduction Limitation”
    2  
1.11 “Deferral Agreement”
    2  
1.12 “Deferral”
    2  
1.13 “Disabled” and “Disability”
    2  
1.14 “Distribution Event”
    3  
1.15 “Eligible Executive”
    3  
1.16 “ERISA”
    3  
1.17 “Fixed Deferral Period”
    3  
1.18 “Gainsharing Award”
    3  
1.19 “Incentive Plan”
    3  
1.20 “Investment Fund”
    3  
1.21 “Participant”
    3  
1.22 “Performance-Based Restricted Stock Award”
    3  
1.23 “Plan”
    3  
1.24 “Plan Year”
    4  
1.25 “Restricted Stock”
    4  
1.26 “Restricted Stock Award”
    4  
1.27 “Separation from Service”
    4  
1.28 “Stock”
    4  
1.29 “Termination of Employment”
    4  
1.30 “Time-Based Restricted Stock Award”
    4  
1.31 “Trust”
    4  
1.32 “Trust Agreement”
    4  
1.33 “Trustee “
    4  
1.34 “Unforeseeable Emergency”
    4  
1.35 “Valuation Date”
    4  
 
       
ARTICLE 2
       
DEFERRAL OF AWARDS
       
 
       
2.1 Method of Deferral
    5  
2.2 Deferral Agreement Provisions
    5  

 



--------------------------------------------------------------------------------



 



              PAGE NO.
2.3 Fixed Deferral Periods
    6  
 
       
ARTICLE 3
       
DISTRIBUTIONS AND WITHDRAWALS
       
 
       
3.1 Date of Distribution
    6  
3.2 Method of Distribution
    7  
3.3 Amount of Distribution
    8  
3.4 Form of Distribution
    8  
3.5 Involuntary Cashouts
    8  
3.6 Special Distributions
    9  
 
       
ARTICLE 4
       
ACCOUNTS
       
 
       
4.1 Establishment of Deferral Accounts
    9  
4.2 Investment of Accounts
    10  
4.3 Valuation of Investment Funds
    10  
4.4 Valuation of Accounts
    10  
4.5 Nature of Accounts
    11  
4.6 Account Statements
    11  
 
       
ARTICLE 5
       
INVESTMENT FUNDS
       
 
       
5.1 Investment Funds
    11  
5.2 Investment Elections of Participants
    11  
5.3 Transfers
    11  
5.4 Special Rules for Restricted Stock
    12  
5.5 Nature of Investment Funds
    12  
5.6 Liquidation of Investment Funds
    12  
 
       
ARTICLE 6
       
TRUST
       
 
       
6.1 Establishment of Trust
    12    
ARTICLE 7
       
PLAN OPERATION AND ADMINISTRATION
       
 
       
7.1 Powers of Committee
    13  
7.2 Reliance on Tables, etc
    14  
7.3 Indemnification
    14  
7.4 Notices to Committee
    14  

 



--------------------------------------------------------------------------------



 



              PAGE NO.
ARTICLE 8
       
CLAIMS PROCEDURES
       
 
       
8.1 Establishment of Claims Procedures
    14  
8.2 Claims Denials
    14  
8.3 Appeals of Denied Claims
    15  
8.4 Review of Appeals
    15  
8.5 Extensions
    16  
8.6 Disability Claims
    16  
 
       
ARTICLE 9
       
AMENDMENT AND TERMINATION OF THE PLAN
       
 
       
9.1 Amendment
    16  
9.2 Termination
    17  
9.3 Liquidation of the Trust
    17  
 
       
ARTICLE 10
       
MISCELLANEOUS PROVISIONS
       
 
       
10.1 Headings
    17  
10.2 Plan Not Contract of Employment
    18  
10.3 Severability
    18  
10.4 Prohibition on Assignment
    18  
10.5 Number and Gender
    18  
10.6 Governing Law
    18  
10.7 Satisfaction of Claims
    18  
10.8 No Liability
    19  
10.9 Tax Withholding
    19  
10.10 Facility of Payment
    19  
10.11 Repayment of Awards
    19  
10.12 Stock Subject to the Plan
    19  

 



--------------------------------------------------------------------------------



 



THE PROGRESSIVE CORPORATION EXECUTIVE
DEFERRED COMPENSATION PLAN
(2008 Amendment and Restatement)
WHEREAS, The Progressive Corporation (“Company”) maintains The Progressive
Corporation Executive Deferred Compensation Plan pursuant to a 2003 Amendment
and Restatement and four amendments thereto; and
WHEREAS, it is desired to amend and restate the Plan;
NOW, THEREFORE, effective January 1, 2008, the Plan is hereby amended and
restated in its entirety to provide as follows:
GRANDFATHERED PROVISIONS
GOVERNING CERTAIN PRIOR DEFERRALS
The Plan, as in effect on December 31, 2007, shall remain unchanged and continue
in full force and effect, but only with respect to Awards that were earned and
became vested on or before December 31, 2004. For the period January 1, 2005
through December 31, 2007, the Plan was operated in compliance with Section 409A
of the Code, pursuant to a reasonable interpretation of that section, as it was
then in effect, with respect to Awards that were earned or become vested on or
after January 1, 2005.
AMENDED AND RESTATED PROVISIONS
Effective January 1, 2008, the Plan is hereby amended and restated in its
entirety to provide as follows, but only with respect to Awards that were earned
or become vested on or after January 1, 2005.
ARTICLE 1
DEFINITIONS
     1.1 “Affiliated Company” means any corporation included in the affiliated
group of corporations as defined in Section 1504 of the Code (determined without
regard to 1504(b)) of which the Company is the common parent corporation.
     1.2 “ Account” or “ Deferral Account” shall have the meaning set forth in
Section 4.1.
     1.3 “Award” means a Gainsharing Award or Restricted Stock Award.
     1.4 “Beneficiary” means such person(s) as the Participant has designated. A
Participant may change his/her Beneficiary designation at any time. All
Beneficiary designations (including changes) shall be made in writing on such
forms as the Committee shall prescribe, and shall become effective only when
received and accepted by the Committee; provided, however, that a Beneficiary
designation (including a change) received by the Committee after the designating
Participant’s death shall be disregarded. In the absence of a Beneficiary
designation, or if the designated Beneficiary is no longer living or in
existence at the time of the

-1-



--------------------------------------------------------------------------------



 



Participant’s death, all distributions payable from the Plan upon the
Participant’s death shall be paid to the Participant’s estate.
     1.5 “Change in Control” means a change in the ownership of the Company, a
change in effective control of the Company, or a change in the ownership of a
substantial portion of the Company’s assets, each as determined in accordance
with Section 409A of the Code.
     1.6 “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated pursuant thereto.
     1.7 “Committee” means the Compensation Committee of the Board of Directors
of the Company, or any successor committee.
     1.8 “Company” means The Progressive Corporation, an Ohio corporation, or
its successors.
     1.9 “Company Stock Fund” means an Investment Fund consisting of Stock and
cash, and administered in accordance with such rules regarding reinvestment of
dividends and treatment of fractional shares as the Committee shall prescribe.
     1.10 “Deduction Limitation” means the following described limitation on a
payment that may otherwise be distributable under the Plan. If the Committee
determines in good faith that there is a reasonable anticipation that any
compensation to a Participant for a taxable year of the Company would not be
deductible by the Company solely by reason of the limitation under Code
Section 162(m), the Committee may elect to defer all or any portion of a
distribution otherwise payable to the Participant under this Plan to the extent
necessary to preserve the Company’s deduction under Code Section 162(m) for such
taxable year; provided, however, that if the Committee elects to defer a portion
of a distribution in respect of a Participant pursuant to this Section 1.10,
then the Committee shall also defer all remaining portions of such distribution
to the extent permissible under this Section 1.10. Any amounts deferred pursuant
to this limitation shall continue to be deemed to be invested as provided in
Article 5. The amounts so deferred (subject to investment gains and losses)
shall be distributed to the Participant or his or her Beneficiary (if the
Participant dies) no later than the last day of the Plan Year in which the
Committee determines in good faith that the deductibility of compensation paid
or payable to the Participant for the taxable year of the Company during which
the distribution is made will not be limited by Code Section 162(m), or the last
day of the Plan Year in which the Participant experiences a Separation from
Service (or, if later, no later than six months and one day following the date
of such Separation from Service).
     1.11 “Deferral Agreement” means an agreement entered into by an Eligible
Executive pursuant to Article 2.
     1.12 “Deferral” means an amount credited to a Deferral Account pursuant to
a Deferral Agreement.
     1.13 “Disabled” and “Disability” means that a Participant is, by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving short-

-2-



--------------------------------------------------------------------------------



 



term and/or long-term disability benefits for a period of not less than three
(3) months under The Progressive Health, Life and Disability Benefits Plan, or
any similar successor plan.
     1.14 “Distribution Event” means, as to each Participant, the earliest of
the following events:

  (i)   the Participant’s death;     (ii)   the Participant’s Termination of
Employment; or     (iii)   Change in Control.

     1.15 “Eligible Executive” means any executive of the Company or any
Affiliated Company who has a target Gainsharing Award of 35% or more of salary
or who is designated in writing as an Eligible Executive by the Committee,
excluding, however, individuals who are not residents of the United States or
are not working at a location in the United States.
     1.16 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated pursuant thereto.
     1.17 “Fixed Deferral Period” shall have the meaning set forth in
Section 2.3.
     1.18 “Gainsharing Award” means any bonus or other incentive award payable
with respect to a Plan Year under any plan that expressly allows deferrals under
this Plan, including The Progressive Corporation Gainsharing Plan, The
Progressive Corporation Information Technology Incentive Plan, The Progressive
Capital Management Bonus Plan, The Progressive Corporation Executive Bonus Plan
and any other plan or program as may be designated by the Committee.
     1.19 “Incentive Plan” means The Progressive Corporation 2003 Incentive
Plan, as amended from time to time.
     1.20 “Investment Fund” means a device established from time to time by the
Committee pursuant to Section 5.1 that is used to calculate gains and losses in
amounts deferred by Participants under the Plan.
     1.21 “Participant” means an Eligible Executive who has deferred receipt of
a portion of any Award pursuant to a Deferral Agreement. Participation shall
begin on the date that a Deferral Account is established in the name of the
Participant and shall end on the date that the Participant dies or receives a
distribution of the balance of all his/her Deferral Accounts.
     1.22 “Performance-Based Restricted Stock Award” means an Award of
“Performance-Based Restricted Stock”, as defined in the Incentive Plan.
     1.23 “Plan” means The Progressive Corporation Executive Deferred
Compensation Plan (2008 Amendment and Restatement), as set forth herein and as
it may be amended from time to time.

-3-



--------------------------------------------------------------------------------



 



     1.24 “Plan Year” means 2008 and each subsequent calendar year.
     1.25 “Restricted Stock” means an award of shares of Stock that is made
pursuant to the Incentive Plan and is subject to restrictions.
     1.26 “Restricted Stock Award” means an award of Restricted Stock under the
Incentive Plan.
     1.27 “Separation from Service” shall have the meaning set forth in
Section 409A of the Code.
     1.28 “Stock” means the Common Shares, $1.00 par value, of the Company.
     1.29 “Termination of Employment” means the voluntary or involuntary
cessation of a Participant’s employment with the Company and all Affiliated
Companies as a result of a Separation from Service for any reason other than
death, Disability or a military leave, sick leave or other leave of absence that
is reasonably expected to last for a period of less than six months, or any
leave of absence for which the Participant retains a right to reemployment
either by statute or by contract with the Company.
     1.30 “Time-Based Restricted Stock Award” means an Award of “Time-Based
Restricted Stock”, as defined in the Incentive Plan.
     1.31 “Trust” shall mean the trust maintained pursuant to the Trust
Agreement and known as The Progressive Corporation Executive Deferred
Compensation Trust.
     1.32 “Trust Agreement” shall mean the agreement of trust between the
Company and the Trustee executed in furtherance of the Plan, as the same may be
amended from time to time.
     1.33 “Trustee” shall mean the person selected from time to time by the
Company to serve as trustee under the Trust Agreement.
     1.34 “Unforeseeable Emergency” shall have the meaning set forth in
Section 409A of the Code.
     1.35 “Valuation Date” shall mean each day that the New York Stock Exchange
is open for trading.

-4-



--------------------------------------------------------------------------------



 



ARTICLE 2
DEFERRAL OF AWARDS
     2.1 Method of Deferral.
Each Eligible Executive may elect to defer receipt of all or a portion of
his/her Gainsharing Award and/or the entirety of any of his/her Restricted Stock
Awards in respect of any Plan Year by signing a Deferral Agreement and
delivering it to the Committee or by completing a Deferral Agreement and
transmitting it to the Committee via the Company’s electronic mail system. If a
Gainsharing Award is payable in installments, each installment, whether or not
payable in the same Plan Year, shall be subject to the same Deferral Agreement.
Any taxes or other amounts due with respect to any deferred Gainsharing Award or
Restricted Stock Award shall be paid by the Eligible Executive to the Company no
later than the date specified by the Company.
     2.2 Deferral Agreement Provisions.
     Each Deferral Agreement must satisfy all of the following requirements:
(a) it must be in the form specified by the Committee;
(b) it must be delivered in writing, or transmitted electronically, to the
Committee in accordance with such procedures as the Committee may establish from
time to time.
(c) it must be irrevocable;
(d) as to deferrals of Gainsharing Awards, it must apply to only one such
Gainsharing Award;
(e) as to deferrals of Restricted Stock Awards, it must apply to all Time-Based
Restricted Stock Awards granted during the Plan Year, all Performance-Based
Restricted Stock Awards granted during the Plan Year, or both;
(f) it must be delivered to the Committee in writing, or received by the
Committee via the Company’s electronic mail system, (i) as to each Gainsharing
Award, prior to the Plan Year in which the Gainsharing Award will be earned, and
(ii) as to each Restricted Stock Award, prior to the Plan Year the Restricted
Stock Award is granted;
(g) as to deferrals of Gainsharing Awards, it must specify the percentage of the
Eligible Executive’s Gainsharing Award to be deferred, which percentage shall
not be less than ten percent (10%). The same deferral percentage shall apply to
each installment of a Gainsharing Award covered by the Deferral Agreement.
However, a Deferral Agreement may provide for the deferral of a percentage of
that portion of a Gainsharing Award that exceeds a specified gross dollar
amount, which percentage shall not be less than ten percent (10%).
Notwithstanding the preceding provisions of this Section 2.2(g), no Deferral
shall be less than such dollar amount as the Committee may specify from time to
time;

-5-



--------------------------------------------------------------------------------



 



(h) as to deferral of a Restricted Stock Award, it must apply to the entirety of
each Time-Based Restricted Stock Award granted during the Plan Year, the
entirety of each Performance-Based Restricted Stock Award granted during the
Plan Year, or both;
(i) it must specify whether the balance of the Deferral Account to be
established pursuant to that Deferral Agreement will be distributed in a lump
sum, in three (3) annual installments, in five (5) annual installments, or in
ten (10) annual installments;
(j) it must specify the Fixed Deferral Period, if any, elected by the Eligible
Executive pursuant to Section 2.3 of this Plan; and
(k) it must contain such other provisions, conditions and limitations as may be
required by the Company or the Committee.
     2.3 Fixed Deferral Periods.
If an Eligible Executive wishes to defer receipt of all or a portion of any
Award for a fixed period of time (“Fixed Deferral Period”), then his/her
Deferral Agreement relating to such Award shall specify that Fixed Deferral
Period. Such Fixed Deferral Period shall not be less than three (3) years
following (i) in the case of a deferral of all or a portion of a Gainsharing
Award, the end of the Plan Year in which the Gainsharing Award will be earned
and (ii) in the case of a deferral of a Restricted Stock Award, the end of the
Plan Year in which the last of the restrictions applicable to the Restricted
Stock Award expires. In the case of a Restricted Stock Award as to which
restrictions expire in installments, the Fixed Deferral Period must end on the
same date for all installments. Notwithstanding the preceding provisions of this
Section 2.3, Eligible Executives may not elect a Fixed Deferral Period with
respect to the deferral of any Performance-Based Restricted Stock Award.
ARTICLE 3
DISTRIBUTIONS AND WITHDRAWALS
     3.1 Date of Distribution.
Distribution of the balance of each Deferral Account of a Participant shall be
made or shall commence within thirty (30) days following the earlier of (i) the
date the Committee receives notice that a Distribution Event has occurred, or
(ii) the date on which the Fixed Deferral Period, if any, applicable to such
Account expires. Notwithstanding the preceding provisions, each distribution
made on account of a Participant’s Termination of Employment shall not be made
or commence until six (6) months after the date of such Termination of
Employment. If distribution is to be made in installments, payment of
installments following the first installment shall be made within thirty
(30) days following each anniversary of the date referred to in clause (i) or
(ii) of the first sentence of this Section 3.1 or the date referred to in the
immediately preceding sentence, as applicable, until all installments have been
paid.
The Committee, in its sole discretion, may also permit distribution of the
entire balance of all of a Participant’s Deferral Accounts to be made within
thirty (30) days following the date the Participant is determined by the
Committee to be Disabled. If the Committee approves such a

-6-



--------------------------------------------------------------------------------



 



Disability distribution, no further Deferrals shall be made with respect to the
Disabled Participant following the date of the Committee’s approval, and each
Deferral Agreement to which such Participant is then a party shall be of no
further effect.
The Committee in its sole discretion may also permit distribution of all or a
portion of the balance of a Participant’s Deferral Accounts to be made following
the Committee’s receipt of written notice that an Unforeseeable Emergency has
occurred with respect to such Participant. Such distribution shall be limited to
the amount reasonably necessary to satisfy the need created by such
Unforeseeable Emergency, plus any applicable taxes. If the Committee approves
such an Unforeseeable Emergency distribution, no further Deferrals shall be made
with respect to such Participant following the date of the Committee’s approval,
and each Deferral Agreement to which such Participant is then a party shall be
of no further effect. To the extent permitted under Section 409A of the Code, a
Participant who receives a distribution due to an Unforeseeable Emergency may
enter into a new Deferral Agreement in any Plan Year following the Plan Year in
which the Participant received such distribution.
Notwithstanding the preceding provisions of this Section 3.1, a Participant may
elect to change the date any distribution on account of expiration of a Fixed
Deferral Period is to be made or commence. Each such election change must be
made in writing and on such forms as the Committee shall specify. Each such
election change must be delivered to the Committee at least one (1) year prior
to the expiration of the Fixed Deferral Period and shall delay the payment or
commencement of distributions to the Participant for a period of at least five
(5) years following the date such distribution otherwise would have been made or
would have commenced. In the case of a distribution to be made in installments,
the provisions of this paragraph shall apply to each installment payment as if
each such installment payment were a separate distribution.
Participants desiring to receive a distribution due to disability or
Unforeseeable Emergency, shall submit a written request to the Committee in such
form as it shall specify.
     3.2 Method of Distribution.
Each distribution of all or a portion of the balance of a Deferral Account shall
be made to the Participant, except that any such distribution made on account of
the Participant’s death shall be made to the Participant’s Beneficiary. Each
distribution made on account of the Participant’s death, Disability,
Unforeseeable Emergency or a Change in Control shall be paid in a lump sum. Each
distribution made on account of the Participant’s Termination of Employment or
expiration of a Fixed Deferral Period shall be paid in either a lump sum or
installments, as specified in the applicable Deferral Agreement.
If a Participant elects to receive payment in installments and dies prior to
payment of all installments, the balance remaining unpaid at his/her death shall
be paid to his/her Beneficiary in a lump sum.
Installment payments shall be paid in three (3) annual installments, in five
(5) annual installments or in ten (10) annual installments, as specified in the
applicable Deferral Agreement.

-7-



--------------------------------------------------------------------------------



 



Notwithstanding the preceding provisions of this Section 3.2, a Participant may
elect to change the method of distribution elected in respect of any
distribution to be made on account of Termination of Employment or expiration of
a Fixed Deferral Period to any of the four permissible distribution options set
forth in Section 2.2(i). Such election change shall not take effect until the
first anniversary of the date it is delivered to the Committee. Each such
election change must be made in writing and on such forms as the Committee shall
specify. Any election change with respect to a Fixed Deferral Period must be
delivered to the Committee at least one (1) year prior to the expiration of the
Fixed Deferral Period. In addition, any election change with respect to a
Termination of Employment or Fixed Deferral Period shall delay the payment or
commencement of distributions to a Participant for a period of at least five
(5) years following the date such distribution otherwise would have been made or
would have commenced.
     3.3 Amount of Distribution.
The amount of each lump sum payment shall be equal to the balance of the
Deferral Account, as of the Valuation Date immediately preceding the date of any
distribution from the Plan. In the case of a lump sum payment made upon the
occurrence of an Unforeseeable Emergency, the amount shall be such portion of
such balance as the Committee, in its sole discretion, shall determine, as being
reasonable necessary to meet the need created by such Unforeseeable Emergency,
plus any applicable taxes. The amount of each installment payment shall be equal
to the balance of the Deferral Account as of the Valuation Date immediately
preceding the date of payment multiplied by a fraction, the numerator of which
is one and the denominator of which is the number of years remaining in the
period over which installments are to be paid. Installment distributions to be
made in Stock shall be rounded to the nearest whole share. Notwithstanding
anything in the Plan to the contrary, all distributions, except those made on
account of a Change in Control, are subject to the Deduction Limitation.
     3.4 Form of Distribution.
Distributions of Deferrals of Restricted Stock Awards granted in 2005 and later
years shall be made in Stock, with any fractional shares of Stock and any
portion of such distribution that is derived from cash dividends on deferred
Restricted Stock Awards to be made in cash. All other Plan distributions shall
be made in cash.
     3.5 Involuntary Cashouts.
If, at any time during a Plan Year, the aggregate balance of a Participant’s
Deferral Accounts under the Plan is less than the applicable dollar amount under
Section 402(g)(1)(B) of the Code for that Plan Year, the Committee, in its sole
discretion, may distribute such aggregate balance to such Participant in a lump
sum.

-8-



--------------------------------------------------------------------------------



 



     3.6 Special Distributions.
Notwithstanding anything in this Plan to the contrary,

  (i)   The Committee, in its sole discretion, may make payment of all or a
portion of one or more Participant’s Deferral Accounts at any time that the Plan
fails to meet the requirements of Section 409A of the Code. Such payment may not
exceed the amount required to be included in income of such Participant(s) as a
result of such failure; and     (ii)   The Committee, in its sole discretion,
may distribute all or any portion of the Deferral Accounts of one or more
Participants to reflect payment of state, local or foreign tax obligations or
obligations imposed by the Federal Insurance Contributions Act (FICA), including
the additional tax at source on wages, arising from participation in the Plan
that apply to an amount deferred under the Plan before the amount is paid or
made available to the Participant. Such payment to a Participant may not exceed
the amount of such taxes due as a result of such Participant’s participation in
the Plan. Such payment may be made to the Participant in the form of withholding
pursuant to provisions of applicable state, local or foreign law, or by
distribution directly to the Participant.

ARTICLE 4
ACCOUNTS
     4.1 Establishment of Deferral Accounts.
The Committee shall establish a Deferral Account in the name of each Participant
for each Gainsharing Award, or portion thereof, and each Restricted Stock Award
that is the subject of a Deferral Agreement. As to Deferrals of Gainsharing
Awards, each such Account shall be established as of the first date that such
Gainsharing Award, or portion thereof, otherwise would have been paid to the
Participant. As to deferrals of Restricted Stock Awards, each such Account shall
be established as of the date that the restrictions applicable to such
Restricted Stock Award expire. In the case of a Restricted Stock Award as to
which the restrictions expire at different times for different portions of the
Award, such Account shall be established as of the date the first of such
restrictions expires. Each Deferral Account shall be credited with the deferred
portion of such Award at the time the Account is established, or, in the case of
a Restricted Stock Award as to which the restrictions expire at different times
for different portions of the Award, from time-to-time as such restrictions
expire. Thereafter, all Deferral Accounts shall be valued and administered as
provided in this Article. Notwithstanding anything in the Plan to the contrary,
the Trustee may combine two (2) or more of any Participant’s Deferral Accounts
into a single Account, if the Deferral Accounts to be combined (i) are subject
to Fixed Deferral Periods ending on the same date or (ii) are not subject to
Fixed Deferral Periods at all.

-9-



--------------------------------------------------------------------------------



 



     4.2 Investment of Accounts.
All credits to a Deferral Account of a Participant shall be deemed to be
invested in such Investment Fund or Funds as the Participant shall elect from
time to time in accordance with Article 5. The number of shares of Stock to be
credited to a Participant’s Account by virtue of a Participant’s initial
election to invest a portion of a Deferral in the Company Stock Fund shall be
determined on the date of the Deferral in accordance with such procedures as the
Committee shall establish, based on the weighted average price paid for all
shares of Stock purchased by the Trustee and deposited in the Trust on that date
pursuant to Article 6. If a Participant has any portion of a Deferral in the
Company Stock Fund on the record date for a dividend to be paid on the Company’s
Stock, an amount determined at a per share rate equivalent to such dividend
shall be credited to the Participant’s Account as of the payment date for such
dividend, and such amount shall be deemed to be reinvested in the Company Stock
Fund. Notwithstanding the preceding provisions of this Section 4.2, (i) all
credits to a Deferral Account of a Participant relating to a deferred Restricted
Stock Award granted prior to March 17, 2005 (and dividends thereon), shall be
deemed to be invested in the Company Stock Fund until six (6) months and one
(1) day following the expiration of the restrictions applicable to such Award,
unless otherwise determined by the Committee at or after the deferral of such
Award, and, thereafter, the preceding provisions of this Section 4.2 shall
apply, and (ii) all credits to a Deferral Account of a Participant relating to a
deferred Restricted Stock Award granted on or after March 17, 2005 (including
dividends thereon), shall be deemed to be invested in the Company Stock Fund
until the balance of such Deferral Account has been distributed in accordance
with Article 3.
     4.3 Valuation of Investment Funds.
As of each Valuation Date, the Trustee shall compute the value of each
Investment Fund from which shall be determined the net gain or loss of such
Investment Fund since the immediately preceding Valuation Date. The net gain or
loss shall include any unrealized and realized profits and losses, and any
dividends, interest or other income and any expenses which are due or accrued,
but shall not include distributions from such Investment Fund. In determining
the value of each Investment Fund, the Trustee shall use the following values:
securities listed on any nationally recognized securities exchange shall be
valued at the closing price reported on any such exchange on the Valuation Date,
or, if there were no sales on the Valuation Date, then at the last quoted bid
price on the Valuation Date. Securities not listed on a recognized securities
exchange shall be valued at the last quoted closing bid price on the Valuation
Date. A unit of participation in a common trust fund maintained by the Trustee
or a share in a mutual fund shall be valued at the unit value, or share price
respectively, in effect at the close of business on the Valuation Date.
Securities with respect to which there were no available sale prices or bid
prices on the Valuation Date, and any other investments, shall be valued at
prices deemed by the Trustee to represent the fair market value thereof on the
Valuation Date.
     4.4 Valuation of Accounts.
As of each Valuation Date, the net gain or loss of each Investment Fund shall be
allocated among the appropriate Deferral Accounts in accordance with such
procedures as the Committee shall establish, which procedures shall apply
uniformly to all Participants.

-10-



--------------------------------------------------------------------------------



 



     4.5 Nature of Accounts.
All credits to each Deferral Account of each Participant shall be recorded as a
liability on the books of the Company. However, no Participant or Beneficiary
shall have any proprietary rights of any nature with respect to any Account of
any Participant or with respect to any funds, securities or other property owned
by the Company or any Affiliated Company that is held in the Trust or that
otherwise may be represented from time to time by Investment Funds. All payments
under the Plan shall be made from the Trust or from the Company’s general funds
and in no event shall any Participant or Beneficiary have any claims or rights
to any payment hereunder that are superior to any claims or rights of any
general creditor of the Company.
     4.6 Account Statements.
The Committee will furnish each Participant, or make available to each
Participant on-line, periodic statements of the value of each of his/her
Deferral Accounts.
ARTICLE 5
INVESTMENT FUNDS
     5.1 Investment Funds.
The Committee shall establish and maintain the Company Stock Fund and such other
Investment Funds as are specified from time to time by the Company. In this
regard, the Company may choose to offer as Investment Funds any investment
vehicles, including without limitation: (i) securities issued by investment
companies advised by affiliates of the Trustee, (ii) guaranteed investment
contracts recommended by the Trustee, and (iii) collective investment trusts
maintained by the Trustee.
     5.2 Investment Elections of Participants.
Each Participant shall make an investment election in the manner prescribed by
the Committee, directing the manner in which his/her Deferrals shall be deemed
to be invested. Each investment election must be made at the time the applicable
Deferral Agreement is signed and may be changed upon notice to the Committee at
any time prior to the deemed deposit of the applicable Deferral into one or more
Investment Funds. Such elections and notices to the Committee must be made in
writing or through the Company’s electronic mail system in accordance with such
procedures as the Committee may prescribe. Each Participant may make a separate
investment election for each of his/her Deferral Accounts. Each investment
election shall specify that Deferrals shall be deemed to be deposited in one or
more of the Investment Funds in percentages that are each an integral multiple
of 1% and that in the aggregate equal 100% of the Deferral.
     5.3 Transfers.
Amounts deemed to be invested in an Investment Fund pursuant to this Section may
be transferred to another Investment Fund in accordance with such procedures and
limitations as the Committee shall prescribe. The procedures and limitations
prescribed by the Committee

-11-



--------------------------------------------------------------------------------



 



may include, without limitation, provisions which (i) limit transfers to
specified dollar amounts or percentages (ii) limit the number of transfers that
each Participant may make each Plan year (iii) limit the dates as of which
transfers may become effective and (iv) impose waiting periods or other
restrictions in connection with multiple transfers in and out of the same
Investment Fund. All such procedures and limitations shall apply uniformly to
similarly situated Participants.
     5.4 Special Rule for Restricted Stock Awards.
Notwithstanding the preceding provisions of this Article 5, each Deferral of a
Restricted Stock Award shall be deemed to be invested in the Company Stock Fund
until six (6) months and one (1) day following the date the restrictions
applicable to such Restricted Stock Award expire, unless otherwise determined by
the Committee at or after the deferral of such Award. Thereafter, the
Participant may transfer all or a portion of such Deferral to another Investment
Fund in accordance with the preceding provisions of this Article 5.
Notwithstanding the preceding provisions of this Section 5.4, each Deferral of a
Restricted Stock Award granted on or after March 17, 2005 shall be deemed to be
invested in the Company Stock Fund until the Deferral Account to which such
Deferral has been credited has been distributed in accordance with Article 3 of
this Plan.
     5.5 Nature of Investment Funds.
Notwithstanding anything in the Plan, Trust or any Deferral Agreement to the
contrary, no Participant shall have any rights or interests in any particular
funds, securities or property of the Company, any Affiliated Company or the
Trust, or in any investment vehicle in which Deferrals are deemed to be
invested, by virtue of any investment election made by the Participant under the
Plan, any deemed investment under the Plan or any transactions engaged in by the
Trust. Each Deferral Account, however, shall be credited/charged in accordance
with Article 4 with gains/losses as if the Participant in fact had made a
corresponding actual investment.
     5.6 Liquidation of Investment Funds.
If any Investment Fund is liquidated or otherwise ceases to exist without a
successor, then that portion of each Account balance that previously has been
deemed to have been invested in that Investment Fund shall be deemed to have
been transferred to an Investment Fund consisting of money market instruments,
or, if none, such other Investment Fund selected by the Committee.
ARTICLE 6
TRUST
     6.1 Establishment of Trust.
The Company shall establish and maintain a Trust to provide a source of funds to
assist the Company in meeting its liabilities under the Plan. Within thirty
(30) days following the end of

-12-



--------------------------------------------------------------------------------



 



each Plan Year ending after the Trust has become irrevocable pursuant to the
Trust Agreement, the Company shall be required to irrevocably deposit additional
cash or other property to the Trust in an amount sufficient to pay each
Participant or Beneficiary the benefits payable pursuant to the terms of the
Plan as of the close of that Plan year.
The principal of the Trust, and any earnings thereon, shall be held separate and
apart from other funds of Company and shall be used exclusively for the uses and
purposes of Plan Participants and general creditors of the Company as set forth
herein and in the Trust Agreement. Plan Participants and their Beneficiaries
shall have no preferred claim on, or any beneficial ownership interest in, any
assets of the Trust. Any rights created under the Plan and the Trust Agreement
shall be mere unsecured contractual rights of Plan Participants and their
Beneficiaries against Company. Any assets held by the Trust will be subject to
the claims of the Company’s general creditors under federal and state law in the
event of Insolvency, as defined in the Trust Agreement. All assets deposited in
the Trust shall be held, administered and distributed by the Trustee in
accordance with the Trust Agreement. The Company shall pay directly, or
reimburse the Trustee for, all taxes due in respect of any income or gains on
Trust assets.
ARTICLE 7
PLAN OPERATION AND ADMINISTRATION
     7.1 Powers of Committee.
The Committee will have full power to administer the Plan. Such power includes,
but is not limited to, the following authority:
(a) to make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;
(b) to interpret the Plan and to decide all matters arising thereunder,
including the right to resolve or remedy any ambiguities, errors,
inconsistencies or omissions. All such interpretations shall be final and
binding on all parties;
(c) to compute the amounts payable to any Participant or Beneficiary or other
person in accordance with the provisions of the Plan;
(d) to authorize disbursements from the Trust or the Plan;
(e) to keep such records and submit such filings, elections, applications,
returns or other documents or forms as may be required under ERISA, the Code or
other applicable law;
(f) to appoint such agents, counsel, accountants and consultants as may be
desirable to assist in administering the Plan;
(g) To exercise the other powers that are expressly granted to it herein, or
that are impliedly necessary for it to carry out any of its responsibilities
hereunder; and

-13-



--------------------------------------------------------------------------------



 



(h) by written instrument, to delegate any of the foregoing powers.
     7.2 Reliance on Tables, etc.
The Committee will be entitled, to the extent permitted by law, to rely
conclusively on all tables, valuations, certificates, opinions and reports which
are furnished by any accountant, Trustee, counsel or other expert retained by
the Committee to assist it in administering the Plan.
     7.3 Indemnification.
In addition to whatever rights of indemnification to which employees, officers
and directors of the Company and the Affiliated Companies may be entitled under
the articles of incorporation, regulations or bylaws of the Company or the
Affiliated Companies, under any provision of law, or under any other agreement,
the Company shall satisfy any liabilities actually and reasonably incurred by
any such employee, officer or director, including expenses, attorneys’ fees,
judgments, fines and amounts paid in settlement, in connection with any
threatened, pending, or completed action, suit, or proceeding which is related
to the exercise or failure to exercise by such person or persons of any of the
powers, authority, responsibilities, or discretion of the Company, the
Affiliated Companies or the Committee provided under the Plan or the Trust
Agreement, or reasonably believed by such person or persons to be provided
thereunder, and any action taken by such person or persons in connection
therewith.
     7.4 Notices to Committee.
The Committee shall designate one or more addresses to which notices and other
communications to the Committee shall be sent. No notice or other communication
shall be considered to have been given to or received by the Committee until it
has been delivered to the Committee’s attention at one of such designated
addresses.
ARTICLE 8
CLAIMS PROCEDURES
     8.1 Establishment of Claims Procedure
The Committee shall establish reasonable procedures under which a claimant, who
may be a Participant, or Beneficiary, or his/her duly authorized representative,
may present a claim for benefits under this Plan.
     8.2 Claims Denials
Unless such claim is allowed in full by the Committee, written notice of the
denial shall be furnished to the claimant within ninety (90) days (which may be
extended by a period not to exceed an additional ninety (90) days if special
circumstances so require and written notice to the claimant is given prior to
the expiration of the initial ninety (90) day period describing such
circumstances and indicating the date by which the Committee expects to render
its

-14-



--------------------------------------------------------------------------------



 



determination) setting forth the following in a manner calculated to be
understood by the claimant:
               (i) The specific reason(s) for the denial;
               (ii) Specific reference(s) to any pertinent provision(s) of the
Plan or rules promulgated pursuant thereto on which the denial is based;
               (iii) A description of any additional information or material as
may be necessary to perfect the claim, together with an explanation of why it is
necessary;
               (iv) A description of the Plan’s claims review procedures and the
time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review; and
               (v) An explanation of the steps to be taken if the claimant
wishes to resubmit his/her claim for review.
     8.3 Appeals of Denied Claims
Within a reasonable period of time after the denial of the claim, but in any
event, not to be more than sixty (60) days, the claimant or his/her duly
authorized representative may make written application to the Committee for a
review of such denial. The claimant or his/her representative, may, upon request
and free of charge, review or receive copies of documents, records and other
information relevant to the claimant’s claim for benefits, and may submit
written comments, documents, records and other information relating to the claim
for benefits.
     8.4 Review of Appeals
If an appeal is timely filed, the Committee shall conduct a full and fair review
of the claim and mail or deliver to the claimant its written decision within
sixty (60) days after the claimant’s request for review (which may be extended
by a period not to exceed an additional sixty (60) days if special circumstances
or a hearing so require and written notice to the claimant is given prior to the
expiration of the initial sixty (60) day period describing such special
circumstances and indicating the date by which the Committee expects to render
its determination). In conducting its review, the Committee shall take into
account all comments, documents, records and other information submitted by the
claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The Committee’s
decision on review shall:
               (i) Be written in a manner calculated to be understood by the
claimant;
               (ii) State the specific reason(s) for the decision;
               (iii) Make specific reference to pertinent provision(s) of the
Plan;

-15-



--------------------------------------------------------------------------------



 



               (iv) State that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the claimant’s claim for benefits; and
               (v) Include a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA.
     8.5 Extensions
If a period of time is extended, as permitted under Sections 8.2 and 8.4 above,
due to a claimant’s failure to submit information to decide a claim, the period
for making the benefit determination on review shall be tolled from the date on
which the notification of the extension is sent to the claimant until the date
on which the claimant responds to the request for additional information.
     8.6 Disability Claims.
Claims involving a determination of Disability or payments related to Disability
shall comply with and follow the applicable Department of Labor regulations.
Upon the filing of an initial Disability-related claim, the Committee will make
a decision regarding a Participant’s claim within 45 days of such Participant’s
request, unless special circumstances would make rendering a decision within the
45-day period unfeasible. The Committee will notify the Participant of its need
to extend the decision deadline and may extend the deadline for up to two
additional 30-day periods, if necessary. The Participant will be permitted to
appeal any adverse initial determination up to 180 days after the determination
is issued. The Committee will make a decision within a reasonable period of time
after receiving any appeal but in no event later than 45 days after a
Participant’s appeal is received unless special circumstances would make
rendering a decision within the 45-day period unfeasible. The Committee will
notify a Participant of any need to extend the decision deadline and may extend
the deadline for no more than an additional 45 days. More details about the
Disability retirement procedure are available from the Committee.
ARTICLE 9
AMENDMENT AND TERMINATION OF THE PLAN
     9.1 Amendment.
The Company may amend the Plan and Trust Agreement in any respect at any time
for any reason by action of the Committee without liability to any Participant,
Beneficiary or other person for any such amendment or for any other action taken
pursuant to this Section 9.1, provided that any amendment required to be
approved by the Company’s shareholders pursuant to Section 162(m) of the Code
shall not be effective until approved by the Company’s shareholders in
accordance with the requirements of Section 162(m) and further provided that no
such amendment shall be made retroactively in a manner that would deprive any
Participant

-16-



--------------------------------------------------------------------------------



 



of any rights or benefits which have accrued to his/her benefit under the Plan
as of the date such amendment is proposed to be effective, unless such amendment
is necessary to comply with applicable law.
     9.2 Termination.
The Company may terminate the Plan at any time for any reason by action of the
Committee without any liability to any Participant, Beneficiary or other person
for any such termination or for any other action taken pursuant to this
Section 9.2. Following termination of the Plan, and notwithstanding the
provisions of any Deferral Agreement entered into prior to such termination, no
additional Deferrals may be made hereunder, but all existing Accounts shall
continue to be administered in accordance with the Plan, as in effect
immediately prior to termination, and shall be distributed in accordance with
such terms of the Plan and the applicable Deferral Agreements, unless and until
the Company elects to accelerate distribution as provided below. At any time on
or after the effective date of termination of the Plan, the Company, in its sole
discretion, may elect to accelerate the distribution of the entire balance of
each Participant’s Accounts to the extent permitted under Section 409A of the
Code. Such accelerated distributions shall be made (i) at a time selected by the
Company in accordance with Section 409A of the Code and (ii) in a lump sum based
on the value of the Accounts, determined as of the Valuation Date immediately
preceding the date of distribution. Upon the completion of distributions to all
Participants or Beneficiaries, as the case may be, no Participant, Beneficiary
or person claiming under or through them, will have any claims in respect of the
Plan.
     9.3 Liquidation of the Trust.
The Trust shall continue in existence after the termination of the Plan for such
period of time as may be required to complete the liquidation thereof in
accordance with the terms of this Article 9.
ARTICLE 10
MISCELLANEOUS PROVISIONS
     10.1 Headings.
The headings of the Plan have been inserted for convenience of reference only
and are not to be deemed controlling in any constructions of the provisions
herein (other than with respect to defined terms).

-17-



--------------------------------------------------------------------------------



 



     10.2 Plan Not Contract of Employment.
The existence of the Plan shall not create, evidence or change any contract of
employment with any Participant. The right of the Company and all Affiliated
Companies to take corrective, disciplinary or other action with respect to their
employees, including terminating their respective employment at any time for any
reason, shall not be affected by any provision of this Plan, and the Company and
the Affiliated Companies will not be deemed responsible to provide continuing
employment for any reason, at any time solely by reason of this Plan.
     10.3 Severability.
If any provision of the Plan shall be invalid, such provision shall be fully
severable, and the remainder of the Plan and the application thereof shall not
be affected thereby.
     10.4 Prohibition on Assignment.
No right or interest under the Plan of any Participant or Beneficiary shall be
subject at any time or in any manner to anticipation, alienation, assignment
(either at law or in equity), encumbrance (as security or otherwise),
garnishment, levy, execution, or other legal or equitable process, and no
Participant or Beneficiary shall have the power at any time or in any manner to
anticipate, transfer, assign (either at law or in equity), alienate, or subject
to attachment, garnishment, levy, execution or other legal or equitable process,
or in any way encumber, such Participant’s or Beneficiary’s rights or interests
under the Plan, and any attempt to do so shall be void; provided, however, that
the Company shall have the unrestricted right to set off against or recover out
of any payments due a Participant or Beneficiary at the time such payments would
have otherwise been payable hereunder, any amounts owed the Company or any
Affiliated Company by such Participant or Beneficiary.
     10.5 Number and Gender.
Any use of the singular shall be interpreted to include the plural and the
plural the singular. Any use of the masculine, feminine or neuter shall be
interpreted to include the masculine, feminine and neuter, as the context shall
require.
     10.6 Governing Law.
To the extent not preempted by Federal law, the provisions of the Plan shall be
construed, regulated and administered under the laws of the State of Ohio.
     10.7 Satisfaction of Claims.
Any payment to any Participant or Beneficiary in accordance with the terms of
the Plan shall, to the extent thereof, be in full satisfaction of all claims
hereunder, whether they be against the Company, the Committee, or the Trustee,
any of whom may require the Participant or

-18-



--------------------------------------------------------------------------------



 



Beneficiary (or legal representative), as a condition precedent to such payment
to execute a release and receipt therefor.
     10.8 No Liability.
Participation in the Plan is entirely at the risk of each Participant. Neither
the Company, any Affiliated Company, the Committee, the Trustee nor any other
person associated with the Plan shall have any liability for any loss or
diminution in the value of Accounts, or for any failure of the Plan to
effectively defer recognition of income or to achieve any Participant’s desired
tax treatment or financial results.
     10.9 Tax Withholding.
All payments under the Plan shall be subject to federal, state and local income
tax withholding and other legally required deductions.
     10.10 Facility of Payment.
If the Committee determines that a Participant or Beneficiary entitled to
receive a payment under this Plan is (at the time such payment is to be made) a
minor or physically, mentally or legally incompetent to receive such payment and
that another person or an institution has legal custody of such minor or
incompetent individual, the Committee may cause payment to be made to such
person or institution having custody of such Participant or Beneficiary. Such
payment, to the extent made, shall operate as a complete discharge of obligation
by the Committee, the Company, the Trustee and the Trust.
     10.11 Repayment of Awards.
If any amount credited to a Deferral Account represents a portion of an Award
that is subsequently found to be repayable by the Participant to the Company or
any Affiliated Company pursuant to the plan pursuant to which the Award was
made, the amount of that credit shall nevertheless remain unaffected by that
repayment obligation, and the Participant shall make the required repayment out
of his/her own funds.
     10.12 Stock Subject to the Plan.
Subject to adjustment as provided below, the total number of shares of Stock
reserved and available for issuance in connection with the Plan is 3,320,490.
Any Stock issued hereunder may consist, in whole or in part, of authorized and
unissued shares or treasury shares. If there is a merger, reorganization,
consolidation, recapitalization, share dividend, share split, reverse split,
combination of shares or other change in corporate structure of the Company
affecting the Stock, such substitution or adjustment shall be made in the
aggregate number of shares of Stock reserved for issuance under the Plan, and in
the number of shares deemed to be held in any Account, as may be approved by the
Committee in its sole discretion.

-19-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officers as of this                      day
of                    , 2007.

                      THE PROGRESSIVE CORPORATION    
 
               
 
      By:        
 
         
 
   
 
               
 
      Title:        
 
         
 
   

-20-